J. C. Blacknall brought this suit against the Maryland Casualty Company on a burglary insurance policy covering a certain safe. The trial court rendered judgment for the casualty company. The Court of Civil Appeals erroneously reversed that judgment and rendered judgment for Blacknall. (52 S.W.2d 288). The case is controlled by National Surety Company v. Volk Bros. Co., Inc., this day decided, 125 Tex. 398,82 S.W.2d 622. The judgment of the Court of Civil *Page 207 
Appeals herein is reversed, and that of the trial court is affirmed.
Opinion adopted by the Supreme Court May 15, 1935.